DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species E in the reply filed on April 20, 2022 is acknowledged.
Claims 8, 12-14, 17, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 20, 2022.
Note:  Applicant contends that only Claim 8 does not read on the elected Species E embodiment.  However, Claims 12-14, 17, and 18 all read on either non-elected Species B or non-elected Species C (Figures 2 and 3 in particular) due to the inclusion of the voltage converting devices claimed therein.  The voltage converting devices are only present in the Species B and C embodiments and thus Claims 12-14, 17, and 18 have not been examined. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over French Patent No. FR 3030419 to Hurwic in view of PG Publication No. 2006/0108867 to Ralea.
Regarding Claim 1, Hurwic discloses an electric brake system 14 for a vehicle 10 (see Figures 1 and 2) having most all the features of the instant invention including:  at least one electric brake device 18 wherein a brake force is generated by an electric brake actuator 20,22 (see page 3 paragraph 0004 lines 101-106 of the examiner provided translation), and a capacitor based power source 26 which is formed by or comprises a capacitor 26 and supplies electric power to the electric brake actuator 20,22 (see page 3 paragraph 0004 lines 101-109 of the examiner provided translation), a recharging power source 15, at least one control device 32 comprising control logic for controlling a flow of electric energy from the recharging power source 15 to the capacitor based power source 26 (see page 4 paragraph 0004 lines 123-138 of the examiner provided translation), and a brake actuation mode wherein the electric brake device 18 is controlled such that a desired brake force is generated (via element 28, as discussed on page 3 paragraph 0004 lines 112-115 of the examiner provided translation), an increasing brake force is generated and/or a previously generated brake force is upheld (see page 3 paragraph 0004 lines 80-90 and lines 112 et al of the examiner provided translation).
However, Hurwic does not disclose that the brake actuation mode comprises a holding sub-mode wherein a previously generated brake force of the electric brake device is kept constant and a brake force control sub-mode when the brake force is controlled on the basis of an actual brake force demand.
Ralea is relied upon merely for his teachings of an electric brake system having a brake actuation mode comprising a holding sub-mode wherein a previously generated brake force of the electric brake device is kept constant (see paragraph 0044) and a brake force control sub-mode when the brake force is controlled on the basis of an actual brake force demand (see paragraphs 0047-0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the brake actuation mode of Hurwic so that it comprises a holding sub-mode wherein a previously generated brake force of the electric brake device is kept constant and a brake force control sub-mode when the brake force is controlled on the basis of an actual brake force demand as taught by Ralea in order to ensure proper brake operation is always maintained and functions properly.
Regarding Claim 2,  Hurwic, as modified, further discloses that the control logic is provided which initiates a supply of electric power from the recharging power source 15 to the electric brake device 18 in the case of detecting a low charging level of the capacitor based power source 26 (see paragraph 0006 of the examiner provided translation of Hurwic).
Regarding Claim 3, Hurwic, as modified, further discloses that the control logic is provided for controlling the flow of energy from the recharging power source 15 to the capacitor based power source 26 dependent on a monitored charging level of the capacitor based power source 26 (see paragraph 0006 of the examiner provided translation of Hurwic).
Regarding Claim 4, Ralea further discloses that the control logic is provided for controlling a return flow of electric energy recovered by the electric brake device during a brake release to the capacitor based power source for recharging the capacitor based power source (see paragraphs 0065-0068 of Ralea).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the control logic of Hurwic so that the control logic is provided for controlling a return flow of electric energy recovered by the electric brake device during a brake release to the capacitor based power source for recharging the capacitor based power source as taught by Ralea so that electrical energy is returned back toward the power source so that the power source can always remain adequately charged.
Regarding Claim 5, note that Hurwic, as modified, further discloses that the control logic is provided which switches the electric brake device between the claimed brake actuation mode disclosed by Hurwic in the claim 1 rejection above and a recovery mode wherein during a release of the electric brake device energy is recovered by the electric brake device and recovered energy is transferred to the capacitor based power source for recharging the capacitor based power source (see paragraphs 0065-0068 of Ralea).
Regarding Claim 6, Hurwic, as modified, does not specifically disclose that a capacity of the capacitor of the capacitor based power source is dimensioned such that after eight full stroke applications of the electric brake device a charging level of the capacitor is not less than a charging level required to obtain a predefined security braking performance on a ninth brake application.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the electric brake system of Hurwic, as modified, so that a capacity of the capacitor of the capacitor based power source is dimensioned such that after eight full stroke applications of the electric brake device a charging level of the capacitor is not less than a charging level required to obtain a predefined security braking performance on a ninth brake application in order to ensure that the capacitor power source is always adequately charged and braking can always be implemented.
Regarding Claim 7, see paragraphs 0065-0068 of Ralea.
Regarding Claim 10, Hurwic, as modified, further discloses that the capacitor based power source 26 is connected via a power control device and/or a brake control device to at least one brake actuator 20,22 or electric brake device 18 (see Figure 2 of Hurwic).

Allowable Subject Matter
Claims 9, 11, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 6,291,951 to Baulier, U.S. Patent No. 7,380,891 to Ohashi et al., U.S. Patent No. 8,427,003 to Morita et al., and U.S. Patent No. 9,097,747 to Ikeda et al. all disclose electric brake systems similar to applicant’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	05/25/22